Citation Nr: 1508799	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  06-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 18, 2012 for the assignment of a 50 percent rating for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In September 2005, the RO granted service connection for lung cancer, assigning a 100 percent rating, effective January 12, 2005, and later (in June 2006) assigning a 30 percent rating, effective August 1, 2005.  A subsequent Board decision in January 2011 denied an initial rating higher than 30 percent for lung cancer, which was the subject of a remand by the U.S. Court of Appeals for Veterans Claims in August 2011.  In December 2011, the Board remanded the claim to schedule the Veteran for a Board hearing, per his request.

The Veteran testified before the undersigned at a Board video conference hearing in June 2012 regarding the initial rating claim for lung cancer and also raised the issue of entitlement to a TDIU on a derivative basis, testifying regarding that issue, as well.  

The Board denied an initial rating higher than 30 percent for lung cancer in a September 2012 Board decision, which the Veteran did not appeal.  Hence, the initial rating claim for lung cancer is no longer before the Board.  However, in the September 2012 Board decision, the Board remanded the claim for a TDIU that was raised on a derivative basis, as a part of the initial rating claim for lung cancer.  The case is now returned for appellate review.  

Regarding the increased rating claim for PTSD and claim for an earlier effective date for the 50 percent rating assigned for PTSD, the RO granted an increased rating of 50 percent for PTSD, effective September 18, 2012, in a July 2013 rating decision.  The Veteran appealed this action.  


FINDINGS OF FACT

1.  Effective August 1, 2005, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation. 

2.  The Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, unprovoked irritability with periods of violence, panic attacks more than once a week, social isolation, mild memory loss, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships. 

3.  The Board denied an increased rating higher than 30 percent for PTSD in a September 2009 decision, which the Veteran did not appeal.  The Veteran (via his representative) filed his most recent increased rating claim for PTSD that was received by VA on September 18, 2012.

4.  Resolving all doubt in the Veteran's favor, the Veteran raised an informal increased rating claim for PTSD during his June 6, 2012 Board hearing, and it was factually ascertainable contemporaneous to the hearing, based on a June 2012 vocational assessment that a 50 percent rating for PTSD was warranted.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU are met, effective August 1, 2005. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).

2.  The criteria for a rating higher than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an effective date of June 6, 2012, but not earlier, for an increased rating of 50 percent for PTSD are met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran did not receive a notice letter regarding his derivative claim for a TDIU as part of his service connection claim for lung cancer that was granted by the RO; nor did he receive a notice letter addressing his increased rating claim for PTSD or claim for an earlier effective date for the 50 percent rating assigned for his PTSD.  However, in a June 6, 2014 statement the Veteran's representative, pursuant to Janssen v. Principi, 15 Vet. App. 370 (2001), waived all errors or further development pursuant to 38 U.S.C.A. § 5103A as it pertains to his TDIU claim, increased rating claim for PTSD, and claim for an earlier effective date for the 50 percent rating for PTSD.  As noted by the Court in Janssen, "...where the appellant is represented by counsel, whom the Court presumes to be versed in the facts of the case and to know and to understand the law as it relates to those facts, the appellant can waive this Court's consideration of such rights on appeal."  Id. at 374.  The Veteran and his representative have demonstrated that they understand the criteria needed to substantiate the claims on appeal by the testimony, statements, and evidence submitted in the record.  Therefore, the Veteran has had a meaningful opportunity to participate in the development of his claim, and has waived any prejudice by the notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records.  The RO also has provided him with VA examinations addressing all the relevant criteria.  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in June 2012, in which he presented oral argument regarding his TDIU claim and also raised the issue of an increased rating for his PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, both the VLJ and the Veteran's representative acknowledged that the TDIU claim was on appeal and the Veteran provided testimony regarding his inability to work due to his service-connected disabilities.  The VLJ asked the Veteran questions regarding his work history and his employment background, directed at identifying the criteria for a TDIU.  The Veteran also volunteered his treatment history and present symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II. TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(a) (2014).  An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2013). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In this case, the Board remanded this case in April 2013 so that the case could be referred to the Director of VA's Compensation and Pension Service for extraschedular consideration. 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran's TDIU claim has been raised on a derivative basis, as a part of his initial rating claim for lung cancer, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a September 2005 rating decision, the RO granted service connection for lung cancer with an effective date of January 12, 2005, noting that this was the date of the first medical treatment record showing a diagnosis of lung cancer.   The RO assigned a 100 percent rating for lung cancer, effective January 12, 2005, with a 0 percent rating (later increased to 30 percent rating), effective August 1, 2005.  

Presently, the Veteran's service-connected disabilities are as follows: radiation proctitis and rectosigmoid stricture status post laparoscopic descending loop colostomy associated with prostate cancer, rated 100 percent from September 11, 2014; PTSD, rated 30 percent from May 24, 1999, and 50 percent from September 19, 2012; lung cancer, status post resection of the right lower lung, rated as 100 percent from January 12, 2005, and 30 percent from August 1, 2005; prostate cancer, rated as 100 percent from March 9, 2012, and 10 percent from September 11, 2014; scars, residuals of shell fragment wounds of the right wrist and hand, and left ankle, rated as 0 percent disabling, from June 8, 1981; tinea cruris, rated 0 percent from June 8, 1981; erectile dysfunction associated with prostate cancer, rated 0 percent from March 9, 2012; and erythema at the colostomy bag site associated with radiation proctitis and rectosigmoid stricture rated 0 percent from September 11, 2014.  

The Veteran also is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(i) for loss of use of creative organ from March 9, 2012; 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) for prostate cancer rated at 100 percent disabling and additional service-connected disabilities of lung cancer, status post resection of the right lower lung, PTSD, independently ratable at 60 percent or more from September 18, 2012; 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) for radiation proctitis and rectosigmoid stricture status post laparoscopic descending loop colostomy rated 100 percent and additional service-connected disabilities of PTSD, lung cancer, status post resection of the right lower lung, independently ratable at 60 percent or more from September 11, 2014.

Therefore, effective January 12, 2005 to August 1, 2005, when the Veteran had a total disability rating for lung cancer, the issue of entitlement to a TDIU, on a derivative basis as part of the service connection claim for lung cancer, is possibly moot for that time frame as the Veteran is already in receipt of the highest possible rating for the service-connected disability.  From March 9, 2012 to September 11, 2014, the Veteran also had a 100 percent rating for prostate cancer, and from September 11, 2014 to present, a 100 percent rating for radiation proctitis and rectosigmoid stricture.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability rating does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s) ); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Effective August 1, 2005 to March 9, 2012, the Veteran's combined disability rating was 50 percent.  See generally 38 C.F.R. § 4.25.  Therefore, the Veteran did not meet the schedular criteria for a TDIU at that time.  Thus, the issue is whether the Veteran is entitled to a TDIU on an extraschedular basis, as part of his derivative service connection claim for lung cancer, effective August 1, 2005 to March 9, 2012, and on a schedular basis for just his lung cancer, effective March 9, 2012.  

Social Security Administration (SSA) records show that the Veteran was found to be disabled in December 2004 with a primary diagnosis of lung cancer and a secondary diagnosis of peripheral vascular disease (a non-service connected disability).  The Veteran noted on a formal TDIU claim in July 2006 that he had a high school education with no additional training and that he had worked in a prison from January 1989 to September 1, 2005, but that his disability affected his full-time employment on January 13, 2005.  A June 2013 VA psychiatric examination report notes the Veteran's previous work history as working for the Postal Service, as a warehouse manager, a bartender, working at the Humane Society, and then as a prison guard from 1989 to 2005.

The Veteran testified at the June 2012 Board hearing that he stopped working in 2005 as a prison guard because of his lung cancer and the physical requirements of his work.  The Veteran's wife also submitted an affidavit statement in July 2012 that the Veteran had to stop working as a prison guard because of his lung cancer.

In June 2012 the Veteran underwent a private vocational assessment from a rehabilitation counselor, who primarily evaluated the Veteran for his PTSD, but also noted some of the Veteran's physical impairments.  After interviewing the Veteran on the phone and reviewing pertinent treatment records, the clinician determined that the Veteran's symptoms from his lung cancer of fatigue and dyspnea, and his symptoms from his PTSD (with severe impairments in social, family, and work life) prevented him from being able to work and made him unemployable since 2004.  
 
Based on the evidence of record, the Board found that referral for extraschedular consideration for entitlement to a TDIU was in order and in September 2012, remanded this case.  The Board concluded that the evidence suggested that the Veteran's service-connected lung cancer, although rated only at 30 percent from August 1, 2005 (with a combined 50 percent rating for all service-connected disabilities from August 1, 2005 to March 9, 2012), limited his ability to secure and follow a substantially gainful occupation, particularly in light of his limited education and occupational skills.

The Director of Compensation and Pension provided an opinion in December 2013 essentially finding that the Veteran was not entitled to a TDIU on an extraschedular basis from August 1, 2005 to March 9, 2012.  However, other than to note that the Veteran had stated on a January 2006 notice of disagreement that he took disability pension from the prison where he worked on September 1, 2005 due to his lung cancer and chronic obstructive pulmonary disease, the Director did not offer any information or rationale as to why he made his determination that the Veteran was not unemployed and unemployable from August 1, 2005 to March 9, 2012.   

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities (specifically his lung cancer and PTSD) precluded him from securing and following a substantially gainful occupation, effective August 1, 2005, based on the assessment of the private vocational counselor.  The Director's opinion is less probative as there was essentially no rationale offered as to why the Veteran was not found to be unemployed or unemployable due to his service-connected disabilities from August 1, 2005 to March 9, 2012.  

The private vocational counselor determined in June 2012 that the Veteran's lung cancer symptoms and PTSD symptoms combined to make him unemployable as far back as 2004.  However, as noted above, the Veteran was already in receipt of a total disability rating for his lung cancer from January 12, 2005 to August 1, 2005; thus the issue of entitlement to a TDIU due to lung cancer for that time period is moot.  See Herlehy, supra.  

As for the total disability ratings in effect after March 9, 2012, these ratings are based on the Veteran's prostate cancer, which is a separate disability from his PTSD and/ or lung cancer.  Therefore, the Veteran can still receive a TDIU, effective March 9, 2012 to present based on the lung cancer and PTSD (in addition to the 100 percent disability ratings for disabilities associated with his prostate cancer).  See Bradley, supra (analyzing 38 U.S.C.A. § 1114(s) ); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Thus, resolving all doubt in the Veteran's favor, entitlement to a TDIU is warranted from August 1, 2005, to include on an extraschedular basis from August 1, 2005 to present.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The RO originally granted service connection for PTSD in a January 2000 rating decision, assigning a 30 percent rating, effective May 24, 1999.  The Veteran did not appeal this rating.  The RO confirmed the 30 percent rating for PTSD in rating decisions dated in April 2002 and September 2005.  The Veteran appealed the September 2005 rating decision denying an increased rating higher than 30 percent for PTSD to the Board.  In September 2009 the Board, in pertinent part, denied an increased rating higher than 30 percent for PTSD.  The Veteran did not appeal the Board's decision.  

The Veteran's representative filed the present increased rating claim for PTSD on the Veteran's behalf in September 2012.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

As noted above, the Veteran's representative submitted a June 2012 vocational assessment that was received in July 2012.  The report mostly reviews the Veteran's past medical history pertaining to his PTSD from 1999 to 2005, in addition to other disabilities.  The examiner found that the VA examinations dated from 2002 to 2005 demonstrated major and severe impairments in work with periods of unemployment; it was noted that his employment with his father-in-law constituted a type of sheltered work since his altercations with customers were tolerated because he was the son-in-law.  The counselor also commented that it was very common for individuals with PTSD to self-medicate with alcohol to numb their memories and reduce their social anxiety and difficulties with interpersonal relationships.  The rehabilitation counselor determined that the Veteran's PTSD symptoms in addition to his other disabilities prevented him from being able to work since 2004.  It was noted that the Veteran had previously worked in a sheltered environment where his verbal aggressions and isolation from co-workers and supervisors could be tolerated.

Treatment records from the Erie VAMC dated from February 2012 to September 2014 do not pertain to the Veteran's PTSD or any other psychiatric treatment.  However, a March 2013 VA urology note shows the Veteran had complaints of night sweats, fatigue, and occasional panic attacks, which seemed to be getting more frequent.  It was strongly recommended that the Veteran schedule an appointment to address the symptoms; but there is no record of any follow-up treatment.  

The Veteran also underwent a VA examination in June 2013; it was noted that the Veteran had been referred to Behavioral Health in January 2013 but he did not follow up.  It was further noted that the Veteran's last prescription for anti-depressants was filled in April 2013, which was a 30-day supply of Paxil 30mg, but that the Veteran had not had this refilled.  The examiner found that the Veteran had multiple psychiatric diagnoses including PTSD, major depressive disorder, panic disorder without agoraphobia, and alcohol dependence.  The examiner differentiated as to what symptoms were attributed to which psychiatric diagnosis and noted that the PTSD symptoms included nightmares (approximately every night for the past six months), intrusive thoughts, flashbacks, poor sleep, and irritability.  The examiner attributed poor concentration, low energy, poor sleep, irritability, "lousy" appetite, and depressed mood with diurnal variation to the Veteran's major depressive disorder.  The panic disorder without agoraphobia was responsible for symptoms including panic attacks that occurred approximately twice per week; and the alcohol dependence was found to be responsible for poor sleep, depressed mood, and concentration and memory impairment.  

Overall the Veteran had depressed mood, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner also found that the Veteran's level of occupational and social impairment was best summarized by occupational and social impairment with reduced reliability and productivity.

On review of the medical findings, the Board determines that the next higher 70 percent rating is not warranted for the PTSD.  While the Veteran does have occupational and social impairment, he does not have occupational and social impairment with deficiencies in most areas.  With respect to his occupation, the record shows that the Veteran stopped working in August 2005.  While the Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disabilities, the record does not demonstrate that this is solely a result of his psychiatric disorder.  The June 2012 rehabilitation counselor determined that the treatment records dated from 2002 to 2005 demonstrated major and severe impairments in work with periods of unemployment.  The rehabilitation counselor also determined that the Veteran's PTSD symptoms in addition to his other disabilities prevented him from being able to work since 2004.  The Veteran's occupational impairment is significant in that he has periods of unprovoked irritability with violence, which is one of the criteria for a 70 percent rating, but this does not translate into inability to maintain effective work relationships (or total occupational impairment due to PTSD), as the examiner also found that the Veteran had reduced reliability and decreased ability to concentrate and difficulty establishing and maintaining effective work and social relationships, which is more consistent with moderate criteria listed for a 50 percent rating.  

Socially, he was noted to socially isolate.  He had markedly diminished interest in participating in significant activities and feelings of estrangement and detachment from others.  However, he also had a 40-year marriage with his wife, though he described the last 20 years as generally unpleasant.  Therefore, even though the Veteran has social impairment, it is not shown to be severe enough to warrant a 70 percent rating.  The Veteran's occupational and social impairment does not show that it results in deficiencies in most areas of his life.  It is also significant that other than the impaired impulse control, he does not have any of the diagnostic criteria mentioned for a 70 percent rating or 100 percent rating.  

The Veteran's GAF score on examination in June 2013 was 60, which as noted above supports moderate symptoms, which is more consistent with a 50 percent rating.  While the Veteran has significant impairment related to his PTSD symptoms, it does not rise to the level of a 70 percent rating.  

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 50 percent for PTSD.  Therefore, entitlement to an increased rating for the impairment associated with PTSD is not warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

To the extent that the Veteran has contended that his PTSD is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's PTSD (i.e., occupational and social impairment with reduced reliability and productivity, unprovoked irritability with periods of violence, panic attacks more than once a week, social isolation, mild memory loss, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 50 percent rating assigned under DC 9411 contemplates symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbance of motivation and mood, and difficultly in establishing and maintaining effective work and social relationships, and the Board finds that even with the finding of unprovoked irritability with periods of violence, these rating criteria reasonably describe the Veteran's disability. 

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

V.  Effective Date for 50 percent Rating for PTSD

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof." 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110  and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§3.1(p); 3.155.  The regulation which governs informal claims, 38 C.F.R. §3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established. 

The RO assigned an effective date of September 18, 2012 for the grant of a 50 percent disability rating for PTSD based on the date of receipt of a letter submitted from the Veteran's representative noting that he was requesting an increased rating for his PTSD that had worsened in severity.

The RO subsequently granted an increased rating of 50 percent for the Veteran's PTSD based on the findings in a June 2013 VA examination report.  Other than a March 2013 VA treatment record noting some of the Veteran's psychiatric complaints of night sweats, fatigue, and occasional panic attacks, which seemed to be getting more frequent, there is no record of ongoing psychiatric treatment.  

Within one year of the September 2012 claim, however, the Veteran submitted a June 2012 vocational assessment, in which the vocational counselor found that the VA examinations dated from 2002 to 2005 demonstrated major and severe impairments in work with periods of unemployment; it was noted that his employment with his father-in-law constituted a type of sheltered work since his altercations with customers were tolerated because he was the son-in-law.  The counselor also commented that it was very common for individuals with PTSD to self-medicate with alcohol to numb their memories and reduce their social anxiety and difficulties with interpersonal relationships.  The rehabilitation counselor determined that the Veteran's PTSD symptoms in addition to his other disabilities prevented him from being able to work since 2004.  

The Veteran also testified at the June 6, 2012 Board hearing that he suffered from panic attacks more frequently lately, difficulty concentrating, and memory problems, as well as outbursts of anger as a result of his PTSD.  See Board hearing transcript, pp. 14-15.  He and his representative contested that the PTSD symptoms along with his lung cancer made him unemployable.

Resolving all doubt in the favor of the Veteran, the Board finds that the Veteran's testimony at the June 6, 2012 Board hearing raised an informal increased rating claim for PTSD and that the June 2012 vocational assessment record demonstrated that he was entitled to a 50 percent rating for his PTSD.  As the Board hearing took place contemporaneous to the vocational rehabilitation record, it was factually ascertainable as of the June 6, 2012 hearing that the Veteran's PTSD warranted a 50 percent rating.  Therefore, June 6, 2012 is the effective date for the 50 percent rating for PTSD.  
 
The Veteran's representative has argued that since the Board found in its September 2012 remand that the issue of entitlement to a TDIU had been raised, in part, by a January 2006 notice of disagreement, the effective date for the 50 percent rating for PTSD should be as early as that date.  The record shows that the Board remanded the issue of entitlement to a TDIU in September 2012 and noted that the issue had been raised by the Veteran's statements received in January 2006 as part of his notice of disagreement with a September 2005 rating decision that had denied an increased rating higher than 30 percent for PTSD and also granted service connection for lung cancer.  The Veteran noted in his January 2006 statement that he had received pension due to his lung cancer and COPD.  He later submitted a formal TDIU claim in July 2006 claiming unemployability due to his lung cancer.  

Thus, the Veteran's representative is essentially arguing that the Veteran's informal claim for entitlement to a TDIU in January 2006 should be considered an increased rating claim for PTSD, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The facts in this case, however, do not show that the Veteran was arguing that his PTSD caused him to be unemployable in 2006, but that instead he was arguing that his lung cancer was the cause of his unemployability.  Therefore, his informal claim for a TDIU that was raised by the record in his January 2006 submission cannot be considered an informal increased rating claim for PTSD.  Therefore, any inferred increased rating claim for PTSD as part of the TDIU claim in 2006 is inapplicable in this case. 

As noted, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  As the Veteran raised an informal increased rating claim at the time of his June 6, 2012 hearing testimony and the RO apparently received information contemporaneous to the hearing in July 2012 that the Veteran's PTSD had increased in disability reflective of a 50 percent rating, the date of the Veteran's hearing testimony should be the effective date of his increased disability rating.  Thus, effective, June 6, 2012, but no earlier, the assignment of a 50 percent disability rating for PTSD is warranted.  


ORDER

Entitlement to a TDIU is granted, effective August 1, 2005, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating higher than 50 percent for PTSD is denied.

Entitlement to an effective date of June 6, 2012, but not earlier, for the grant of a 50 percent rating for PTSD are met, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


